Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (WO2012091369A2).
Regarding claim 1, Song teaches a powerless humidification module for an air cleaner which is detachably mounted on an upper portion of a body of the air cleaner and is capable of preventing leakage of water (¶23, Figure 1: 130 & 160 constitutes the module. 120 is an air cleaner), the humidification module comprising:
A base cover having a first opening opened toward the air cleaner and a second opening opened toward a side surface of the first opening (Figure 3: first opening in bottom of 160, second opening in 130 which supplies air to 133, which points radially outward/inward and therefore towards a side surface of the first opening);
A cistern part located in an interior of the base cover and comprising an inner partition wall and an outer partition wall having predetermined heights, wherein a space, in which water supplied to the space is stored and which surrounds a periphery of the first opening, is formed between the inner partition wall and the outer partition (Figure 3: F1 goes through 133, therefore 130 is within the bounds of 160, see Figure 7: 133 is held in the trough between 241 and 242, where water is stored); and
a humidification filter located in the second opening (Figure 3: 133 has F1 pass through it after F1 passes through 130, 133 being in the opening from 160 through 130 and up to 140), and
A protector located in the interior of the base cover to communicate the first opening and the second opening and located to cover an upper portion of the first opening (Figure 3: 162)
wherein the protector comprises:
An upper prevention wall located to cover the upper portion of the first opening (Figure 3: 163); and
A guide wall extending from an outer periphery of the upper prevention wall to the space of the cistern part (Figure 3: 164, the cistern part is on 166).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (WO2012091369A2) in view of Harvel (US20020070465).
Regarding claim 4, Song teaches all of the limitations of claim 1, but does not teach the particulars of claim 4.
However, Harvel discloses the reservoir portion of a humidifier having an overflow recess in an outer partition wall thereof in order to drain excess water in emergency overflow situations (Figure 2: 36, ¶18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the cistern part outer partition wall, at a predetermined height, with an overflow recess leading to a drain hole in the base cover, in order to evacuate water from the humidifier portion in an emergency overflow situation. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (WO2012091369A2) in view of Kougami (US20090107530A1).
Regarding claims 5-6, Song teaches all of the limitations of claim 1, but does not teach the drainage channels of claims 5-6.
However, Kougami discloses a partition wall which has a height such that the space, in which the water of the cistern part is stored, is divided into one side space and an opposite side space (see Figure 4: 121D1-2, 121, where 121 is a cistern and supplies 121B1-2 store water within the cistern and 121D1-2 form the partition wall(s)), wherein when the water supplied to one side space of the cistern part overflows a predetermined height of an overflow recess formed in the partition wall, the water is introduced into the opposite side space of the cistern part, overflowing the partition wall through the overflow recess (Figure 4: 121D1-2), further comprising a drain hole formed on one side of the base cover (Figure 4: 132A is formed in the cistern, which in the context of the claimed invention is on the base cover because the cistern is internal to the base cover), wherein when the water introduced to the opposite side space of the cistern part overflows a predetermined height of an overflow recess formed in the outer partition wall (Figure 4: 132A, the bottom of a cistern can be considered a part of its outer wall), the water is discharged through the drain hole overflowing the outer partition wall through the recess (Figure 4: 132A) and that such a configuration ensures even humidification and foreign substance collection (¶91, ¶93).
Therefore, it would have been obvious to one of ordinary skill in the art to adopt a similar configuration in Song, wherein the cistern is divided such that overflow water falls into a secondary reservoir which drains overflow water out of a recess in the outer partition in order to ensure even humidification and foreign substance removal.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (WO2012091369A2) in view of Rotering (US20040070091A1).
Regarding claim 7, Song teaches all of the limitations of claim 1, but does not teach the sensor of claim 7.
However, Rotering discloses utilizing water level detection sensors in the cistern part (Figure 1: 14) allowing automatic refilling of the cistern (¶69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a sensor in the cistern of Song in order to allow for automatic refilling of the cistern.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (WO2012091369A2) in view of Harvel (US20020070465), further in view of Glenn (US5578113).
Regarding claim 8, Song as modified teaches all of the limitations of claim 4, but does not teach the liquid level sensor as claimed in claim 8.
However, Glenn discloses that water reservoir, or “cistern”, water level can be detected by a sensor to activate a fill light in order to alert users that a refill of the reservoir is needed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a sensor and light system in Song in order to notify users when a refill of the cistern is needed.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (WO2012091369A2) in view of Kougami (US20090107530A1), further in view of Glenn (US5578113).
Regarding claim 9-10, Song as modified teaches all of the limitations of claims 5-6, but does not teach the liquid level sensor as claimed in claims 9-10.
However, Glenn discloses that water reservoir, or “cistern”, water level can be detected by a sensor to activate a fill light in order to alert users that a refill of the reservoir is needed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a sensor and light system in Song in order to notify users when a refill of the cistern is needed.
Response to Arguments
Applicant’s remarks filed 05/12/2022 have been fully considered.
Applicant has argued that Song does not present a structure in which water leaks in the process of supplying water from the water tank to humidification filter. However, this feature is not presented in the claims and therefore the argument is moot.
Applicant has argued that the invention of claim 1 provides positioning for electrical components. This is not claimed, and therefore the argument is moot.
Applicant has argued that the humidification module of Song is not detachable. However, Song shows the humidification module being set within the air cleaning module and not permanently bonded thereto.
Applicant has argued that the characterization of 164 as the guide wall and 163 as the upper prevention wall is unreasonable. However, there is nothing in the claim to render the Examiner’s interpretation as infeasible – the functions accomplished by these components are not claimed and therefore not included in the broadest reasonable interpretation of the claim. Therefore, the arguments directed towards the function of the invention of claim 1 and how leakage is handled are moot.
Claim 1 requires that the guide wall extend from the outer periphery of the upper prevention wall to the space of the cistern part. The extension of the guide wall in Song can be defined as in the direction from the outer periphery of the upper prevention wall to the space of the cistern part.
Applicant has argued that Harvel, Kougami, and Rotering do not disclose a protector. Harvel, Kougami, and Rotering are not relied upon to disclose a protector, therefore the argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763